Citation Nr: 1633694	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  96-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for reactive polyarticular arthritis, to include as secondary to service-connected total right knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In February 2015, the Board, in pertinent part, remanded the issue on appeal to issue a statement of the case.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence does not demonstrate that the Veteran's currently diagnosed reactive polyarticular arthritis is etiologically related to his active duty service; nor is it proximately due to, the result of, or aggravated by any service-connected total right knee replacement.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for reactive polyarticular arthritis, to include as secondary to service-connected total right knee replacement, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in April 2012 and September 2012.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  

In addition, the Veteran was afforded a VA opinion in November 2012.    

The Board acknowledges that the Veteran, in his April 2015 statement (in lieu of VA Form 9), noted that the March 2015 statement of the case listed the RO's review of treatment records from Phoenix VA Medical Center (MC) dated January 10, 2007 through October 11, 2012.  The Veteran questioned why the RO had not considered his continued treatment at the Phoenix VAMC.  The record does include additional VA treatment records from the Phoenix VAMC dated October 15, 2012 to January 3, 2013.  However, the Board finds that these treatment records contain pertinent, but duplicative, evidence to the issue on appeal.  As such, consideration of such evidence by the RO is not required here.  Thus, the Board finds that VA's duty to assist has been satisfied.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

The Veteran argues that his reactive polyarticular arthritis developed as a result of a Clostridium difficile (C. difficile) infection that he sustained following antibiotic treatment for his right ankle.  The Veteran explained that he received a large quantity of antibiotics to prevent an infection from traveling up his leg and toward his right knee prosthesis.  But for the antibiotics he received to protect his right knee, the Veteran surmises that he would not have had an infection that caused his reactive polyarticular arthritis.  See February 2012 and April 2015 statements.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service treatment records do not document any findings related to any complaints, treatment or diagnoses for arthritis during service.

VA treatment records from January 2007 to April 2007 summarize the Veteran's complicated history of treatment for polyarticular pain involving numerous areas including his neck, shoulders, hips, back, left elbow, right foot, right ankle, right knee, hands, and wrists.  According to January 2007 VA treatment records, the Veteran presented for treatment for diarrhea and right ankle and right foot pain.  While in Mexico a month and half earlier, the Veteran had sought treatment for a red, hot, and swollen right foot for which he received four shots of antibiotics.  He subsequently had a C. difficile infection.  He still complained of having pain in his foot and ankle.  See January 2007 VA treatment records, Virtual VA, CAPRI, received 2/24/2015, pg. 187-189.  The Veteran returned for treatment of generalized pain in his back, shoulders, and left arm.  He said that he was told that the pain was due to his C. difficile.  The VA treating physician noted that the Veteran had completed the medications for his treatment of C. difficile and had no problems with diarrhea.  See January 2007 VA treatment records, Virtual VA, CAPRI, received 2/24/2015, pg. 172-173.  

A February 2007 VA Bone Scan revealed that he had periarticular findings in both hands, wrists, shoulders, and sacroiliac joints, which suggested probable polyarthropathy.  The findings in the right foot and ankle suggested an inflammatory polyarthritis.  The tibial component of the right knee prosthesis appeared stable and there was ongoing bone remodeling along the femoral component suggesting possible loosening or degenerative changes.  

According to March 2007 and April 2007 VA treatment records, the Veteran had an episode of infectious diarrhea and exposure to a couple of different antibiotics in a patient who is HLA-B27 positive.  The VA treating physician found that the Veteran's polyarthritis started following a severe dysentery episode in December 2006 secondary to C. difficile.  Based on the bone scan results, the VA treating physician found an increased uptake in multiple joints and long tendon insertion areas consistent with a sero negative spondyloarthropathy.  The Veteran was diagnosed with polyarthritis, reactive arthritis versus a sero negative rheumatoid arthritis.  

VA treatment records from July 2009 to May 2011 reflect that the Veteran continued to receive treatment for reactive arthritis which was affecting his hands, wrists, shoulders, spine, knees, and feet.  See March 2010 VA treatment record.  

In November 2012, the Veteran was afforded a VA opinion.  Following a review of the Veteran's medical records, including laboratory test results, the VA examiner opined that the Veteran's reactive polyarticular arthritis was not proximately due to or the result of his service-connected right knee replacement.  The VA examiner discussed the Veteran's history of developing C. difficile colitis following antibiotic treatment for pain and swelling in his right ankle.  Subsequently, the Veteran developed polyarticular pain that was diagnosed as reactive arthritis, which was possibly related to his C. difficile infection.  The VA examiner found it significant that the Veteran developed arthritis after his C. difficile infection and that based on laboratory test results, he was positive for the HLA B27 haplotype.  According to the laboratory test results, the VA examiner noted that the findings were consistent with reactive arthritis.  Overall, the VA examiner concluded that the confluence of post-infectious onset and genetic predisposition is very consistent with reactive arthritis.  With regard to any association between the Veteran's right knee replacement and his reactive arthritis, the VA examiner noted that the Veteran's right knee replacement was the result of a traumatic injury to the knee during service.  The VA examiner defined reactive arthritis as an inflammatory process that is completely unrelated to any type of traumatic joint condition.  Furthermore, the VA examiner explained that reactive arthritis is in no way related to altered skeletal mechanics or other potential sequelae of a traumatic joint condition.  

As an initial matter, the Board finds that the Veteran does not contend, and the evidence does not show, that the Veteran's reactive polyarticular arthritis is etiologically related to his active duty service.  Rather, the Veteran argues that his reactive polyarticular arthritis was caused by an infection he developed following antibiotic treatment for his right foot and right ankle.  He contends that he would not have required heavy doses of antibiotic treatment, except the treatment was necessary to prevent an infection from affecting his right knee prosthesis.  

The Board finds that the November 2012 VA examiner's opinion provides the most probative evidence as to the etiology of the Veteran's diagnosed reactive polyarticular arthritis.  The VA examiner provided a complete rationale for his opinion based on a review of the Veteran's claims file, including his medical records.  The Board acknowledges that the VA examiner did not specifically address the Veteran's contention that he only received antibiotics to prevent an infection in his right knee.  However, the VA examiner did conclude that there was no relationship between the Veteran's total right knee replacement and his reactive arthritis as they had two different pathologies.  Rather, the VA examiner found a connection between the Veteran's genetics and his C. difficile infection as it was consistent with the development of reactive arthritis.  Although the evidence suggests that the Veteran developed the infection as a result of the antibiotics he received, the Veteran has not presented any evidence that such antibiotics were used to treat his right knee.  To contrary, the evidence shows that the Veteran received antibiotics to treat symptoms related to his right foot and right ankle.  Notably, the Veteran does not argue that the antibiotics were specifically used to treat any right knee problems, but to prevent a problem from progressing into his right knee.  Thus, the Board concludes that service connection for reactive polyarticular arthritis is not warranted.  

The Veteran has not presented any medical evidence in support of his contentions.  Although the Veteran is competent to describe his symptoms, he has not demonstrated that he has the requisite specialized knowledge or training to address medically complex issues, such as causation and aggravation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges that the Veteran has submitted numerous articles discussing the relationship between reactive arthritis and C. difficile to support his claim.  However, the Board finds that these are articles do not address his specific contentions that antibiotics were both used to prevent an infection developing into his right knee and that such antibiotics were the ultimate cause of his reactive arthritis.  The findings discussed in those articles were not based on the Veteran's history and circumstances.  Evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993). As the articles are general in nature and do not specifically relate to the facts and circumstances surrounding this particular case, the Board finds that they offer little probative value.

In summary, the Veteran is not entitled to service connection for reactive polyarticular arthritis, to include as secondary to service-connected total right knee replacement, therefore the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for reactive polyarticular arthritis, to include as secondary to service-connected total right knee replacement, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


